The defendant was tried and convicted for the offense of burglary and grand larceny, and sentenced to imprisonment in the penitentiary for a term of 10 years.
There are no errors apparent on the record, and throughout the entire trial no exception was reserved to any ruling of the court on the evidence, nor to the oral charge of the court, and no written charges were requested by the defendant. The only exception reserved during the entire proceedings was to the action of the court in overruling the defendant's motion for a new trial. Under the facts disclosed by the transcript, the motion for a new trial was properly overruled.
The first ground for motion in arrest of judgment was not well taken under authority of Walker v. State, 97 Ala. 85,12 So. 83, and Bailey v. State, 116 Ala. 437, 22 So. 918; and under the authority of State ex rel. Gaston v. Black, 74 So. 387,1 the second ground of said motion is without merit. The motion in arrest of judgment was therefore properly overruled.
No error appears, which authorizes a reversal of the judgment of conviction in this case, and the judgment is accordingly affirmed.
Affirmed.
1 199 Ala. 321.